BISCHOFF, J.,
(orally.) It is conceded here that the circum-stances excluded an inference that the wound of which the insured died was" inflicted by a person other than himself, or that it was the result of accident, and that permits of no inference other than that his death was due to suicide. On the trial counsel for defendant said, “I ask the court to charge that there is no proof of any accident happening.” The court said, “Yes; there is no evidence "how the man fell.” How, if the wound was not inflicted by a per.son other than the insured, and if it was not the result of accident, to what was the death of the intestate attributable if not to suicide? All other inferences as to the cause of death being removed, suicide was no longer left to presumption or inference, but stood established. Judgment should be reversed, and a new trial ordered, with •costs to abide the event.
PBYOB, J.,
(orally.) I place my concurrence with the learned presiding judge upon another and independent ground, namely, that the verdict is contrary to- the clear and conclusive evidence. "The issue was whether the decedent committed suicide. That he did so—that he intentionally destroyed himself—is the only possible inference from the evidence. It is conceded that he was not killed "by another, but by himself. Then was the death by design, or by .accident? Who can doubt that it was by design? He was found *1055with his throat completely cut, and the very nature of the wound excluded the possibility of accident, and established to demonstration that it was the effect of contrivance. Then we have as part of the res gestae the instant declaration of the wife that the deceased had committed suicide. We have, further, the report to the insurance company that the cause of his death was suicide. It is not the right only, but the duty, of the general term to set aside a verdict palpably against the evidence and the justice of the case. Such is the present case.